Motion for permission to appeal to the Court of Appeals from the decision of this court handed down July 25, 1956, and the motion for a stay in connection therewith, denied. The temporary stay granted in the order to show cause vacated. The action should be tried promptly so that a decision may be reached on the merits. The denial of the motion for a stay, therefore, is without prejudice to a further motion by defendants for a stay of the order of the Special Term entered September 6, 1956, in connection with the appeal now taken by defendants from that order, if by the opening of the November Term of this court the action has not been tried for any reason attributable to plaintiffs. Present—Foster, P. J., Bergan, Halpern, Zeller and Gibson, JJ. [See ante, p. 793.]